NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 11 2017
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.   14-36052

                Plaintiff-Appellee,             D.C. No. 3:12-cv-01463-MA

 v.
                                                MEMORANDUM*
$17,980.00 IN UNITED STATES
CURRENCY,

                Defendant,

DONNA DICKSON,

                Claimant-Appellant.

                   Appeal from the United States District Court
                            for the District of Oregon
                   Malcolm F. Marsh, District Judge, Presiding

                             Submitted May 9, 2017**
                                Portland, Oregon

Before: BYBEE and HURWITZ, Circuit Judges, and RAKOFF,*** Senior District


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Jed S. Rakoff, Senior United States District Judge for
the Southern District of New York, sitting by designation.
Judge.

      After obtaining a search warrant, Oregon police officers seized $17,980 in

cash from a package that a drug-sniffing dog had alerted to while it was offloaded

from an airplane. Donna Dickson originally claimed a possessory interest in the

seized cash in the ensuing forfeiture proceeding but, after the close of discovery,

sought leave to amend her claim to assert an ownership interest. The district court

denied leave to amend and granted summary judgment to the government,

concluding that Dickson lacked standing to challenge the forfeiture. We have

jurisdiction under 28 U.S.C. § 1291 and affirm.

      1. The district court did not err in finding probable cause to institute forfeiture

proceedings against the $17,980 as proceeds traceable to an exchange for controlled

substances or used or intended to be used to facilitate such a transaction. See 21

U.S.C. § 881(a)(6). An experienced narcotics detective averred that a number of

facts were consistent with drug trafficking, including a positive alert by a trained

narcotics canine, suspicious packaging, and inaccurate and incomplete sender and

recipient information.    The government thus established more than a “mere

suspicion” that the $17,980 was related to an illegal drug transaction. See United

States v. $493,850.00 in U.S. Currency, 518 F.3d 1159, 1169 (9th Cir. 2008).

      2. The district court did not err in holding that Dickson lacked standing to

challenge the forfeiture. Dickson’s “bare assertion of an ownership or possessory



                                           2
interest, in the absence of some other evidence, is not enough to survive a motion

for summary judgment.” See United States v. $133,420.00 in U.S. Currency, 672

F.3d 629, 638 (9th Cir. 2012). We therefore need not consider whether the district

court abused its discretion in denying Dickson’s motion for leave to amend.

      AFFIRMED.




                                        3